 



EXHIBIT 10.3
June 28, 2005
FINANCING AGREEMENT
BETWEEN
TEXAS MEXICAN RAILWAY COMPANY
AND
The UNITED STATES OF AMERICA, represented by the SECRETARY OF
TRANSPORTATION acting through ADMINISTRATOR of the
FEDERAL RAILROAD ADMINISTRATION

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE I TERM     1  
Section 1.1.
  Definitions     1  
Section 1.2.
  Interpretation     3  
Section 1.3.
  Term     3  
 
            ARTICLE II ISSUANCE OF NOTES     4  
Section 2.1.
  Issuance of Notes     4  
Section 2.2.
  Disbursement Conditions     4  
Section 2.3.
  Outstanding Loan Balance     5  
Section 2.4.
  Repayment     5  
Section 2.5.
  Prepayment     5  
Section 2.6.
  Transfer and Related Representations     5  
Section 2.7.
  Obligations Surviving Transfer     6  
 
            ARTICLE III REPRESENTATIONS AND WARRANTIES OF BORROWER     6  
Section 3.1.
  Organization and Good Standing     6  
Section 3.2.
  Validity of Agreement     7  
Section 3.3.
  No Bankruptcy of Current Officers and Directors; No Felony Conviction or
Securities Law Violation     7  
Section 3.4.
  No Changes Since Most Recent Balance Sheet     8  
Section 3.5.
  Distribution     8  
Section 3.6.
  Material Contracts, Judgments, Decrees, Obligations or Liabilities     8  
Section 3.7.
  Litigation     8  
Section 3.8.
  Defaults Under Existing Agreements     8  
Section 3.9.
  Completeness of Information     9  
Section 3.10.
  Tax Returns     9  
Section 3.11.
  Related Persons     9  
 
            ARTICLE IV AFFIRMATIVE COVENANTS OF BORROWER     9  
Section 4.1.
  Further Documentation     9  
Section 4.2.
  Use of Proceeds     10  
Section 4.3.
  Pay Taxes and Other Claims     10  
Section 4.4.
  Maintenance of Insurance     10  
Section 4.5.
  Rehabilitation, Operation and Maintenance of Rail Properties     11  
Section 4.6.
  Financial and Project Reports     11  
Section 4.7.
  Financial Test     11  
Section 4.8.
  Compliance with Applicable Laws     12  
Section 4.9.
  Legal Process     13  
Section 4.10.
  Information on Borrower’s Performance     13  
Section 4.11.
  Audit and Inspection Rights     13  
Section 4.12.
  Budgets     13  
Section 4.13.
  Minutes of Meeting     14  

- i -



--------------------------------------------------------------------------------



 



                      Page
Section 4.14.
  Notification of Events     14  
Section 4.15.
  Employee Protection     14  
 
            ARTICLE V NEGATIVE COVENANTS OF BORROWER     15  
Section 5.1.
  Guarantees, Indebtedness     15  
Section 5.2.
  Purchase of Investment Securities, Lending or Advancing Funds     15  
Section 5.3.
  Purchase or Lease of Assets     15  
Section 5.4.
  Deployment of Assets     15  
Section 5.5.
  Prohibited Interest     15  
Section 5.6.
  Dividends     16  
Section 5.7.
  Merger, Acquisition, or Sale of Assets     16  
Section 5.8.
  Encumbrances     17  
Section 5.9.
  Discontinuance or Abandonment of Business     17  
Section 5.10.
  Abandonment of Rail Line     17  
 
            ARTICLE VI EVENTS OF DEFAULT AND REMEDIES     17  
Section 6.1.
  Events of Default     17  
Section 6.2.
  Remedies     18  
 
            ARTICLE VII MISCELLANEOUS PROVISIONS     19  
Section 7.1.
  Incorporation of Exhibits, Schedules and Documents     19  
Section 7.2.
  Entire Agreement     19  
Section 7.3.
  Parties Bound; Right to Assign     19  
Section 7.4.
  Table of Contents and Headings     20  
Section 7.5.
  Notices; Action to be Taken     20  
Section 7.6.
  Release of Information     20  
Section 7.7.
  No Waiver by Administrator or Holder     20  
Section 7.8.
  Governing Law     21  
Section 7.9.
  Indemnification     21  
Section 7.10.
  Representatives     21  
Section 7.11.
  Counterparts     21  
Section 7.12.
  Severability     21  
Section 7.13.
  Amendments and Waivers     21  
Section 7.14.
  No Third Party Rights     22  
Section 7.15.
  Remedies Not Exclusive     22  

EXHIBITS
Exhibit A            Application
Exhibit B            Project Description
Exhibit C            Sample Note

- ii -



--------------------------------------------------------------------------------



 



FINANCING AGREEMENT
     THIS AGREEMENT is made and entered into on this ___day of June, 2005, in
Washington, D.C., by and between the UNITED STATES OF AMERICA, represented by
the SECRETARY OF TRANSPORTATION acting through Administrator of the FEDERAL
RAILROAD ADMINISTRATION (“Administrator” or “Lender”), and TEXAS MEXICAN RAILWAY
COMPANY, a corporation organized and existing under the laws of Texas
(“Borrower”).
RECITALS
     WHEREAS, the Secretary is authorized, pursuant to the Act, to provide
financial assistance for purposes consistent with the Act as may be approved by
the Secretary and the Secretary has duly delegated the Secretary’s authority
under the Act to Administrator;
     WHEREAS, under the Act, Borrower has submitted the Application to
Administrator requesting loans in the aggregate amount of Fifty Million Dollars
($50,000,000) for the Project, as described in Exhibit B hereto;
     WHEREAS, Allowable Costs of the Project as detailed in Exhibit B are to be
funded by Administrator through the purchase from Borrower of one or more Notes,
a specimen copy of which is attached hereto as Exhibit C, each bearing interest
at a rate of 4.29 percent per annum, with a maximum aggregate principal amount
of Fifty Million Dollars ($50,000,000) due and payable in full twenty-five
(25) years after the date of the first Note issued hereunder;
     WHEREAS, Borrower has executed and delivered to Administrator a Deed of
Trust, Security Agreement and Fixture Filing to secure the Indebtedness (as
defined below);
     WHEREAS, Mexrail, Inc., a Delaware corporation (“Mexrail”), the owner of
all the capital stock of Borrower has executed and delivered to Administrator a
limited Guaranty of the Indebtedness (the “Guaranty”) and a Pledge Agreement
(the “Pledge Agreement”) securing such Guaranty; and
     WHEREAS, Administrator is willing to execute this Agreement and provide
loans pursuant to the Act in accordance with the terms and conditions hereof.
     NOW, THEREFORE, in consideration of the premises and the mutual
undertakings hereinafter set forth, the parties hereto agree as follows:
ARTICLE I
TERM
     Section 1.1. Definitions.
          (a) “Act” means Title V of the Railroad Revitalization and Regulatory
Reform Act of 1976, as amended, 45 U.S.C. 821 et seq.

 



--------------------------------------------------------------------------------



 



          (b) “Affiliate” means with respect to any entity (i) any entity that
directly or indirectly controls such entity, (ii) any entity which is controlled
by or is under common control with such controlling entity, (iii) each of such
entity’s officers or directors (or persons functioning in substantially similar
roles) and the spouses, parents, descendants and siblings of such officers,
directors or other persons. For purposes hereof, the term “entity” shall include
natural persons.
          (c) “Allowable Costs” means those costs associated with the Project,
as defined in Exhibit B, which may be paid with funds made available under this
Agreement.
          (d) “Administrator” means Administrator of the Federal Railroad
Administration or Administrator’s designee.
          (e) “Application” means the application that Borrower submitted to
Administrator to support Borrower’s loan request, including all exhibits and
attachments and supplementary materials, which is attached hereto as Exhibit A.
          (f) “Business” means the following business conducted by Borrower:
railroad transportation freight;
          (g) “Change in Control” means any person or group of persons (within
the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended), obtaining ownership or control in one or more series of transactions
of more than 50% of the outstanding shares of common stock of Borrower.
          (h) “Deed of Trust” shall mean the Deed of Trust, Security Agreement
and Fixture Filing entered into by Borrower in favor of Administrator, dated the
date hereof, pursuant to which Borrower has, subject to the terms thereof,
mortgaged the real properties and granted a security interest in the assets
described therein as security for the Indebtedness.
          (i) “Event of Default” shall have the meaning assigned in Section 6.1.
          (j) “Fixed Charge Coverage Ratio” means the ratio of earnings before
interest, cash taxes, depreciation, and capital leases to total current income
taxes, total debt service including current principal and interest and operating
lese payments.
          (k) “Holder” means any entity to which Administrator transfers the
Indebtedness or a subsequent transferee of the Indebtedness.
          (l) “Indebtedness” means the obligations of Borrower as of the date
hereof, or which may arise hereafter, to Administrator under this Agreement, the
Note or the Notes, the Deed of Trust, and any other documents contemplated by or
entered into in connection with the transaction described in this Agreement.
          (m) “Loan Amortization Schedule” means each Loan Amortization Schedule
attached as Appendix One to a Note delivered pursuant to Section 2.1, as
adjusted from time to time in accordance with the provisions of Section 2.3.

- 2 -



--------------------------------------------------------------------------------



 



          (n) “Maximum Aggregate Principal Amount” means the maximum total
principal amount of the Notes, not to exceed Fifty Million Dollars
($50,000,000).
          (o) “Mortgaged Property” means that property of Borrower pledged to
Administrator under the Deed of Trust.
          (p) “Note” or “Notes” mean a note or notes in the form of note
attached hereto as Exhibit C, issued by Borrower pursuant to this Agreement to
evidence each disbursement of the funds by Administrator to pay for Allowable
Costs, which may be replaced by a Final Note for the full amount of such
disbursements after all such disbursements have been made.
          (q) “Officer” means the Chairman, the Chief Executive Officer, any
Vice Chairman, the President, the Treasurer and the Secretary of Borrower.
          (r) “Outstanding Loan Balance” means the aggregate principal amount
drawn by the Borrower and then outstanding, as determined in accordance with
Section 2.3.
          (s) “Project” means the project as defined in Exhibit B.
          (t) “Rail Line” means that segment of Borrower’s railroad which is
part of the Project, as described in more detail in Exhibit B.
          (u) “Secretary” means the Secretary of the Department of
Transportation.
     Section 1.2. Interpretation.
     Unless the context shall otherwise require, the words “hereto”, “herein”,
“hereof’ and other words of similar import refer to this Agreement as a whole.
Words of the masculine gender shall be deemed and construed to include
correlative words of the feminine and neuter genders and vice versa. Words
importing the singular number shall include the plural number and vice versa
unless the context shall otherwise require. Unless the context shall otherwise
require, references to sections, subsections and provisions are to the
applicable sections, subsections and provisions of this Agreement. The headings
or titles of this Agreement and its sections, schedules or exhibits, as well as
any table of contents, are for convenience of reference only and shall not
define or limit its provisions. Unless the context shall otherwise require, all
references to any resolution, contract, agreement or other document shall be
deemed to include any amendments to, or modifications or restatements of, such
documents that are approved in accordance with the terms thereof and hereof.
Every request, order, demand, application, appointment, notice, statement,
certificate, consent or similar communication or action hereunder by any party
shall, unless otherwise specifically provided, be delivered in writing in
accordance with Section 7.5 and signed by a duly authorized representative of
such party.
     Section 1.3. Term.
     This Agreement shall terminate upon the satisfaction of all the
Indebtedness in accordance with the provisions hereof and thereof.

- 3 -



--------------------------------------------------------------------------------



 



ARTICLE II
ISSUANCE OF NOTES
     Section 2.1. Issuance of Notes.
          (a) Borrower hereby agrees to issue and sell to Administrator and,
subject to the provisions of the Act and this Agreement, Administrator agrees to
purchase and receive from Borrower, Notes in the aggregate principal amount not
exceeding the Maximum Aggregate Principal Amount, said amount constituting the
maximum aggregate consideration. Each Note shall bear interest at a rate of 4.29
percent per annum, such interest and principal to be paid in equal quarterly
payments on March 15, June 15, September 15 and December 15 of each year until
the Note is paid in full. The first payment of a Note shall be due on the first
such date after the issue date of such Note, and the last payment shall be due
on the date twenty-five (25) years after the earliest issue date of any Note
issued hereunder; provided that the initial payment of the Note shall be in an
amount equal only to interest accrued on the Note since the issue date, and
provided further that each payment thereafter shall be in an amount equal to
principal payable on the date of such payment in accordance with the Loan
Amortization Schedule for such Note plus interest accrued thereon and each such
payment shall be applied first to pay the interest having accrued on the Note
and then to principal. The Note may be prepaid in part or in full prior to the
payment date without penalty.
          (b) The total Allowable Costs to be funded by Administrator, for the
performance of the Project shall be not more than the Maximum Aggregate
Principal Amount.
          (c) Borrower will deliver the Notes to Administrator in Washington,
D.C.
          (d) After the last Note is issued, at Administrator’s request, all the
Notes issued hereunder will be replaced by a Final Note with a principal amount
equal to the aggregate outstanding Loan Amount Balance of all the individual
outstanding Notes. Such a final Note shall bear interest at a rate equal to the
interest rate on each Note, such interest and principal to be paid in equal
quarterly payments on March 15, June 15, September 15, and December 15 of each
year until the final Note is paid in full. The first payment of the Final Note
shall be due on the first such date after its issue, and the last payment shall
be due on the date twenty-five (25) years after the earliest issue date of any
Note.
     Section 2.2. Disbursement Conditions.
     Proceeds of the Notes shall be disbursed solely to pay directly for, or to
reimburse Borrower for its prior payment of, Allowable Costs incurred in
connection with the Project. Such disbursements shall be made pursuant to
requisitions in the form set forth in Appendix One to Exhibit B submitted by
Borrower to, and approved by, Lender, all in accordance with the procedures set
forth in Exhibit B.
     In no event shall disbursements be made more than once each month, nor
shall at the time of any disbursement the sum of all prior disbursements
proceeds and the disbursement then to be made exceed the cumulative
disbursements through the end of the then-current year set forth in

- 4 -



--------------------------------------------------------------------------------



 



the Anticipated Secured Loan Disbursement Schedule contained in Exhibit B, as
the same may be amended from time to time pursuant to Section 7.13.
     Section 2.3. Outstanding Loan Balance.
     The Outstanding Loan Balance of each loan shall be as set forth on the Loan
Amortization Schedule originally delivered with the Note corresponding to and
evidencing such loan. Such Outstanding Loan Balance will be recalculated as of
each date on which principal with respect to such Note is prepaid by Borrower in
accordance with Section 2.5
     Any Lender’s recalculation of an Outstanding Loan Balance shall be deemed
conclusive absent manifest error. Upon any recalculation of an Outstanding Loan
Balance, Lender shall make applicable revisions to the related Loan Amortization
Schedule and provide Borrower with a copy of such revised Loan Amortization
Schedule. Revisions to a Loan Amortization Schedule as a result of partial
prepayments of principal of the related Note shall be made by applying such
prepayments in the inverse order of maturity, such that the latest principal
installment or installments of the related Loan Amortization Schedule are
thereby satisfied in whole or in part.
     Section 2.4. Repayment.
     Borrower shall repay the Outstanding Loan Balance plus all interest which
shall have accrued as set forth in the related Loan Amortization Schedule;
provided, however, that in the event that any portion of the principal amount of
a Note is prepaid in accordance with Section 2.5, the Borrower shall thereafter
make payments in accordance with the new Loan Amortization Schedule, as revised
pursuant to Section 2.3 to reflect such reduced principal amount after the
prepayments. Payments under this Agreement and a Note shall be made on or before
each payment date specified in such Note, by wire transfer in immediately
available funds in accordance with payment instructions to be provided by
Lender.
     Section 2.5. Prepayment.
     Borrower may prepay any Note in whole or in part (and, if in part, the
principal installments and amounts thereof to be prepaid shall be determined by
Borrower except prepayments required by Section 4.4), at any time or from time
to time, without penalty or premium, by paying to Lender such principal amount
of the Note to be prepaid, together with the unpaid interest accrued on the
amount of principal so prepaid to the date of such prepayment. Each prepayment
shall be specified by Borrower in a written notice delivered to Lender not less
than ten (10) days prior to the date set for prepayment.
     All such partial prepayments of principal shall be applied to future
installments due on such Note in the inverse order of maturity, such that the
latest principal installment or installments of the pre-existing Loan
Amortization Schedule are thereby satisfied in whole or in part.
     Section 2.6. Transfer and Related Representations.
          (a) The United States represents that it is acquiring the Notes not
with a view to, or in connection with, any distribution thereof. The Notes have
not been registered under the

- 5 -



--------------------------------------------------------------------------------



 



Securities Act of 1933, as amended, or any other State or Federal securities
laws. All Holders of the Notes at any time acknowledge that they may be
restricted in the resale, transfer or other disposition of such Notes by Federal
or state statutes or rules and regulations thereunder. Borrower shall have no
obligation to pay for any steps which might be necessary to accomplish a
transfer of Notes under such laws. However, upon the request of any Holder,
Borrower shall, within a reasonable amount of time, make available adequate
current public information concerning Borrower, to enable any such Holder to
sell a Note or the Notes in compliance with any such Federal or state statutes
or rules and regulations thereunder, whether or not a Note or the Notes are in
fact to be offered for sale.
          (b) Before transferring any Note, each and every Holder of the Note
shall give written notice to Borrower of such Holder’s intention to so transfer,
describing briefly the manner of such proposed transfer.
     Section 2.7. Obligations Surviving Transfer.
     In the event that Administrator shall transfer the entire amount of, or any
part of, one or more of the Notes to another Holder or Holders:
          (a) The following shall remain obligations of Borrower to
Administrator, and shall not be obligations to any other Holder or Holders,
pursuant to this Agreement until the termination of this Agreement, unless
sooner terminated by Administrator:
               (1) Section 2.7; and
               (2) Sections 4.5 and 4.10.
          (b) The rights and remedies under this Section shall be solely those
of Administrator. Nothing contained in this Section shall confer upon any Holder
or Holders, other than Administrator, any rights or remedies under this Section
or the right to enforce any of said rights or remedies under this Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BORROWER
     Borrower hereby makes the following representations and warranties to
Administrator:
     Section 3.1. Organization and Good Standing.
          (a) Borrower is duly organized and in good standing under the laws of
the State of Texas, has full legal right, power and authority to enter into this
Agreement, to issue the Notes and to carry out and consummate all transactions
contemplated by this Agreement and has duly authorized the execution, delivery
and performance of this Agreement and the Notes.
          (b) The officers of Borrower executing this Agreement and the Notes
are duly and properly in office and fully authorized to execute the same on
behalf of Borrower.

- 6 -



--------------------------------------------------------------------------------



 



          (c) Borrower has full power and authority to own, lease, hold, and
operate its property, and to conduct its business (as now operated and conducted
or presently proposed to be operated and conducted) in conformity with all
applicable Federal, state, and local laws, statutes, and regulations. No new or
additional authorization from any governmental agency or body is required to
permit Borrower to operate its business as now conducted or presently proposed
to be conducted.
     Section 3.2. Validity of Agreement.
     Borrower represents that in connection with its execution, delivery and
performance of this Agreement, the Deed of Trust, any other document executed by
Borrower in connection with the transaction contemplated herein, and the
issuance, sale and delivery of the Notes:
          (a) have been duly authorized by all necessary corporate action and
applicable governmental authority;
          (b) do not conflict with, violate, or contravene any rights of
shareholders or creditors of Borrower, any statute, law, rule, regulation,
order, writ, injunction or decree or other order of any court or governmental
authority, or any mortgage, lien, lease or agreement of Borrower, nor is
Borrower subject to any provision of any constitution, statute, regulation,
Borrower’s articles or certificate of incorporation and by-laws, mortgage, lien,
lease, agreement, order, judgment or decree, or any other restriction of any
kind or character, which would prevent Borrower from executing and performing
the obligations of the Indebtedness;
          (c) will constitute valid and legally binding obligations of Borrower
enforceable against Borrower in accordance therewith, except as enforceability
may be affected by any applicable laws affecting creditors’ rights generally and
the application of equitable principles.
          (d) no consent or approval of any trustee, holder of any indebtedness
of Borrower or any other person, and no consent, permission, authorization,
order or license of, or filing or registration with, any governmental entity is
necessary in connection with the execution and delivery of this Agreement, the
Notes or the Deed of Trust, the consummation of any transaction herein
described, or the fulfillment of or compliance with the terms and conditions
hereof, except as have been obtained or made and as are in full force and effect
and except filing and/or recordation requirements imposed by this Agreement.
     Section 3.3. No Bankruptcy of Current Officers and Directors; No Felony
Conviction or Securities Law Violation.
     For the period commencing ten (10) years prior to the date hereof and
ending on the date hereof:
          (a) no current Officer or director of Borrower has been involved
(either in his personal capacity or, to the knowledge of the Officers and
directors of Borrower, in the capacity of a corporate officer, director or
stockholder owning in excess of ten (10) percent of issued and outstanding
shares of any class of such corporation’s stock) in a bankruptcy or similar type
proceeding; and

- 7 -



--------------------------------------------------------------------------------



 



          (b) no current Officer or director of Borrower has been convicted of a
felony or violation of securities laws.
     Section 3.4. No Changes Since Most Recent Balance Sheet.
     The Borrower has kept and maintains its records of account, and will issue
its financial statements, in accordance with generally accepted accounting
principals consistently applied. There has been no significant change in the
capital structure or the condition (financial, business, labor or otherwise) of
Borrower, taken as a whole, since the most recent financial statements delivered
to Administrator prior to the date hereof.
     Section 3.5. Distribution.
     As of the date hereof, no distributions to Borrower’s stockholders, as
dividends or as other payments of profit, surplus or reserves, or of capital,
are presently due or payable, nor have any been declared and remain unpaid.
     Section 3.6. Material Contracts, Judgments, Decrees, Obligations or
Liabilities.
     Borrower is not a party or subject to any existing or contingent contract,
agreement, debt, mortgage, indenture, instrument, judgment, decree, obligation
or other liability (other than transactions in the ordinary course of business
which do not, individually or in the aggregate, materially adversely affect the
condition or operations of Borrower) which has a material adverse effect on the
financial condition of Borrower, including asset values, business, labor or
otherwise or operations of Borrower.
     Section 3.7. Litigation.
     There is no litigation, legal or administrative proceeding, investigation
or other action of any nature pending, or to the knowledge of Borrower
threatened against or affecting Borrower, which involves the reasonable
probability of a judgment or liability not fully covered by insurance or which
would materially adversely affect the assets of Borrower or Borrower’s ability
or right to carry on its business as now conducted or presently proposed to be
conducted, and Borrower has not been cited, enjoined, or in any way restricted
by any local, state, or Federal court or agency in the conduct of any material
aspect of its business.
     Section 3.8. Defaults Under Existing Agreements.
     Borrower is not:
          (a) in default under any written indenture, contract, mortgage,
franchise, lease, agreement, permit, or any other instrument to which it is a
party and which is, or may become, material to the Business as it is presently
conducted;
          (b) in violation of any applicable law;
          (c) in default with respect to any judgment, order, writ, injunction
or decree of any court; or

- 8 -



--------------------------------------------------------------------------------



 



          (d) in default under or cited for noncompliance with any order,
license, or regulation of any Federal, state, municipal or other government
agency, which defaults, citations, violations or noncompliance individually or
in the aggregate would have consequences which materially adversely affect the
assets of Borrower or its right to carry on its business which it now conducts
or presently proposes to conduct.
     Section 3.9. Completeness of Information.
     To the best of the knowledge and belief of Borrower, the information set
forth in the Application, and all subsequent submissions to Administrator, is
true and complete in all material respects as of the date of this Agreement.
     Section 3.10. Tax Returns.
     All Federal, state, and other tax returns and reports of Borrower required
by law or regulation to be filed have been duly filed except those for which the
filing date has been duly extended; and other governmental charges (other than
those presently payable without penalty) imposed upon Borrower with respect to
any of their properties, assets or income which are due and payable have been
duly paid, except those governmental charges for which payment is being
contested in good faith by Borrower.
     Section 3.11. Related Persons.
     No stockholder (owning in excess of ten (10) percent of the issued and
outstanding shares of any class of Borrower’s stock), director, or Officer of
Borrower, nor, to the knowledge of any such individual, any relative thereof
(i.e., parent, spouse or child) (a) is retained or employed, directly or
indirectly in a material position for, or is a director or officer of any
supplier, customer (other than by bill of lading or transportation contract),
contractor or any other entity with which Borrower does business, or which is
financially involved with Borrower in any manner, other than Affiliates of
Borrower; or (b) is a stockholder owning in excess of ten (10) percent of the
issued and outstanding shares of any supplier, customer (other than by bill of
lading or transportation contract), contractor or any other entity with which
Borrower does business, or which is financially involved with Borrower in any
manner, other than Affiliates of Borrower.
ARTICLE IV
AFFIRMATIVE COVENANTS OF BORROWER
     The Borrower hereby makes the following covenants to Administrator:
     Section 4.1. Further Documentation.
     Borrower shall execute and cause to be delivered to Administrator such
other certificates, documents, statements, agreements, or opinions as may be
reasonably requested by Administrator in furtherance of the transactions
contemplated herein.

- 9 -



--------------------------------------------------------------------------------



 



     Section 4.2. Use of Proceeds.
          (a) Borrower shall use the proceeds from the purchase of the Notes by
Administrator solely to fund Allowable Costs in accordance with the terms of
this Agreement and Exhibit B hereof.
          (b) Borrower shall complete the Project and perform each of the other
obligations pertaining to the Indebtedness. Administrator shall be obligated to
reimburse Borrower in the performance of the Project only for Allowable Costs
and not for costs that are not Allowable Costs or for costs that are Allowable
Costs but incurred in excess of the Maximum Aggregate Principal Amount.
     Section 4.3. Pay Taxes and Other Claims.
     Borrower shall file all Federal, state, and other tax returns and reports
of Borrower required by law or regulation to be filed and pay and discharge or
cause to be paid and discharged all taxes, assessments, fees and other
governmental charges lawfully levied or imposed upon its property before the
date on which penalties attach thereto. Borrower shall pay, when due all lawful
claims for labor, materials, supplies, and rents, and pay all other debts and
liabilities, any of which, if unpaid, would by law be a lien or charge upon its
Mortgaged Properties; provided, that, nothing herein shall require any payment
referred to in this Section 4.3 so long as (a) such nonpayment is in good faith
and by appropriate proceedings being diligently contested, (b) a reserve as
shall be required by generally accepted accounting principles shall have been
made therefore; and (c) failure to pay when due would not result in the
forfeiture or loss of property of Borrower having a material adverse effect on
Borrower.
     Section 4.4. Maintenance of Insurance.
          (a) Borrower shall insure, or cause to be insured, its assets against
claims for losses from fire, casualty, liability and property damage consistent
with normal industry practice, or as part of an integrated system with its rail
Affiliates. Borrower will promptly notify Administrator of any material change
in its insurance coverage that departs from normal industry standards. In the
event Borrower sustains a loss to all or any part of the Mortgaged Property and
Borrower determines that it will not repair, rebuild or replace such damaged
property, then any insurance proceeds received for such damage shall be paid to
Administrator and applied as a prepayment to the Notes in accordance with
Section 2.5.
          (b) Borrower shall not use the proceeds received from any third party
including an insurance carrier (except for service interruption insurance) in
partial or full satisfaction of any claim for damage or loss to the Mortgaged
Property for any purpose other than the restoration or like replacement of the
damaged or lost property which resulted in such claim or the satisfaction of
other claims against Borrower arising from such claim or loss unless Borrower
determines that such restoration, replacement or satisfaction is not in its best
interest and such proceeds are paid to Administrator in accordance with
Section 4.4(a), nor will it hereafter enter into any agreement which would
provide for the disbursement of such insurance proceeds in a manner contrary to
the provisions of this Section, without the prior written consent of
Administrator.

- 10 -



--------------------------------------------------------------------------------



 



     Section 4.5. Rehabilitation, Operation and Maintenance of Rail Properties.
          (a) Borrower shall complete the Project in accordance with Exhibit B
hereto.
          (b) During the term of this Agreement, Borrower shall:
               (i) operate common or contract carrier rail services over the
Rail Line; and
               (ii) maintain the Rail Line in accordance with the maintenance
standards described in Exhibit B, except during periods of force majeure as
defined therein.
     Section 4.6. Financial and Project Reports.
     Borrower shall at its own cost and expense continue to keep full, complete
and current books and records of its business and financial affairs in
accordance with generally accepted accounting principals consistently applied
and:
          (a) deliver to Administrator as soon as practicable but in any event
within one hundred and twenty (120) days after the end of each fiscal year:
               (i) a profit and loss statement, balance sheet, and statement of
cash flows of Borrower as of the end of such calendar year, audited and
certified (whether or not unqualified, except that it shall not be qualified as
to scope) by Borrower’s independent certified public accounting firm, detailing
the results of operations and financial condition;
               (ii) all Federal regulatory year-end financial statements filed
by Borrower with any other Federal agency;
          (b) during the course of the Project, deliver to Administrator within
twenty (20) days after the end of each month and within thirty (30) days after
completion of the Project, a progress report of work completed and actual
expenditures compared to the budgets contained in Exhibit B, in a form as
prescribed by Administrator; and
          (c) deliver to Administrator within forty-five (45) days after the end
of each quarter (other than the fourth quarter), financial statements, including
balance sheet, income statement and statement of cash flows of Borrower.
     Section 4.7. Financial Test.
     Commencing with the first anniversary of the completion of the Project
until the Indebtedness is paid, Borrower shall maintain a Fixed Charge Coverage
Ratio of not less than 1.05 at the end of each fiscal quarter. The Fixed Charge
Coverage Ratio shall be calculated each quarter and submitted to Administrator
along with the quarterly financial statements required under Section 4.6 hereof.

- 11 -



--------------------------------------------------------------------------------



 



     Section 4.8. Compliance with Applicable Laws.
     Borrower shall own and hold the Mortgaged Properties and conduct its
business in conformity in all material respects with all Federal, state, and
local laws, statutes, ordinances, regulations and orders of governmental
authorities and all requirements of such foreign jurisdictions as may be
applicable and will promptly comply with any such laws, statutes, ordinances,
regulations and orders.
     The following list of Federal laws is illustrative of the type of
requirements generally applicable to transportation projects. It is not intended
to be exhaustive.
          (a) The Americans With Disabilities Act of 1990 and implementing
regulations (42 U.S.C. 12101 et seq.; 28 C.F.R. Part 35; 29 C.F.R. Part 1630).
          (b) Title VI of the Civil Rights, Act of 1964, as amended (42 U.S.C.
2000d et seq.; 42 U.S.C. 5332) and United States Department of Transportation
regulations, 49 C.F.R. Parts 21 and 23.
          (c) Section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794) and
United States Department of Transportation regulations, 49 C.F.R. Part 27.
          (d) The Uniform Relocation Assistance and Real Property Acquisition
Policies Act of 1970, as amended (42 U.S.C. 4601 et seq.), with the
understanding that the requirements of said Act are not applicable with respect
to utility relocations except with respect to acquisitions by Borrower of
easements or other real property rights for the relocated facilities.
          (e) Equal Employment Opportunity requirements under Executive Order
11246 dated September 24, 1965 (30 F.R. 12319), any Executive Order amending
such order, and implementing regulations (41 C.F.R. Part 60).
          (f) Restrictions governing the use of Federal appropriated funds for
lobbying (31 U.S.C. 1352; 49 C.F.R. Part 20).
          (g) The Clean Air Act, as amended (42 U.S.C. 1857 et seq., as amended
by Pub.L. 91-604).
          (h) The National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
seq.).
          (i) The Federal Water Pollution Control Act, as amended (33 U.S.C.
1251 et seq., as amended by Pub.L. 92-500).
          (j) The applicable requirements of 49 C.F.R. Part 26 relating to the
Disadvantaged Business Enterprise program.
          (k) The environmental mitigation requirements and commitments made by
Borrower that result in Lender’s approval of the Final Environmental Impact
Statement (issued pursuant to 42 U.S.C. 4332(2)(C)), Environmental Assessment,
or Categorical Exclusion Determination.

- 12 -



--------------------------------------------------------------------------------



 



          (l) The Buy America requirements set forth in Section 165 of the
Surface Transportation Assistance Act of 1982 and implementing regulations (23
C.F.R. 635.410).
          (m) The Endangered Species Act (16 U.S.C. 1531, et seq.)
     Section 4.9. Legal Process.
     Borrower shall promptly give written notice to Administrator of all legal
proceedings materially and adversely relating to Borrower’s ability to perform
the obligations in respect of the Indebtedness.
     Section 4.10. Information on Borrower’s Performance.
     On request of Administrator, Borrower shall furnish promptly to
Administrator such information as may be reasonably necessary to determine
whether (a) Borrower is fulfilling its warranties, covenants and agreements
contained in this Agreement, or (b) an Event of Default has occurred under this
Agreement.
     Section 4.11. Audit and Inspection Rights.
          (a) Borrower shall give representatives of Administrator and the
Comptroller General of the United States free access at reasonable times during
normal business hours and upon reasonable advance notice to examine and inspect
all books, accounts, records, reports, files, inventories, and other papers and
things and equipment, facilities and property relating to this Agreement (but,
in respect of inspections of equipment, facilities and property, at their sole
risk and expense and subject to reasonable security precautions). Such access
shall be granted to the extent deemed necessary (as reasonably determined by
such representatives) to facilitate any audit to determine compliance by
Borrower with this Agreement, or to inspect any equipment or facilities relating
to Borrower’s obligations under this Agreement.
          (b) Borrower agrees to cooperate with such representatives in
connection with any audits and/or inspections pursuant to Section 4.11(a).
          (c) Such representatives shall have the right to discuss with the
Officers of Borrower the business and affairs of Borrower, and Borrower shall
use its best efforts to obtain for such representatives the right with respect
to its contractors and subcontractors to discuss their business and affairs
relating in any way to the Agreement and the Act.
     Section 4.12. Budgets.
     During the term of the Project, not more than sixty (60) days after the
beginning of each fiscal year, Borrower shall prepare and submit to its Board of
Directors, and obtain approval of the Board with respect thereto, capital and
operating expense budgets (reporting separately maintenance of way, maintenance
of equipment, transportation, and other expenses), annual profit and loss
projections, a projected cash flow statement and a projected year-end balance
sheet, all itemized in reasonable detail, for the calendar year. A copy of such
documents, as approved by the Board, and any change in such documents as is
required to be approved by the Board or its designee shall be provided to
Administrator within thirty (30) days after such Board

- 13 -



--------------------------------------------------------------------------------



 



or designee approval and shall include, if available, a narrative statement
reconciling the information furnished thereunder with Borrower’s obligations in
respect of the Indebtedness.
     Section 4.13. Minutes of Meeting.
     Borrower shall provide Administrator copies of minutes, or portions
thereof, of the meetings of its Board of Directors, or portions thereof, as they
relate in any way to the Indebtedness, solely upon Administrator’s request
therefore.
     Section 4.14. Notification of Events.
          (a) Borrower shall, within five (5) business days after Borrower
learns of its occurrence, give Administrator notice of any Event of Default.
          (b) Borrower shall, within 5 business days after Borrower learns of
its occurrence, give Administrator notice of any of the following events,
setting forth details of such event:
               (1) Events of Default — any event which, given notice or the
passage of time or both, would constitute an Event of Default by Borrower;
               (2) Litigation — the filing of any actual litigation, suit or
action, or the delivery to Borrower of any written claim, which could reasonably
be expected to have a material adverse effect upon the Project or its revenues
and expenses, or upon Borrower or its performance hereunder or under the Notes;
and
               (3) Other Adverse Events — the occurrence of any other event or
condition which could reasonably be expected to have a material and adverse
effect upon the Project or its revenues or expenses or upon Borrower or its
performance hereunder or under the Notes.
          (c) Within 30 days after an event specified in subsection (a) above,
Borrower shall provide a statement setting forth the actions Borrower proposes
to take with respect thereto.
     Section 4.15. Employee Protection
     Borrower shall make fair and equitable arrangements, in accordance with 45
U.S.C. 836, to protect the interests of any employees not otherwise protected
under Title V of the Regional Rail Reorganization Act of 1973 (45 U.S.C. 771 et
seq.) who may be adversely affected by actions taken pursuant to, or as a
consequence of, this Agreement.

- 14 -



--------------------------------------------------------------------------------



 



ARTICLE V
NEGATIVE COVENANTS OF BORROWER
     As long as this Agreement remains in effect, Borrower shall not take any of
the following actions without the prior written consent of Administrator:
     Section 5.1. Guarantees, Indebtedness.
     Borrower shall not incur, create, assume, guarantee or in any manner become
liable for any indebtedness for borrowed money (not including accounts payable
and interline payables) except (a) any indebtedness incurred simultaneously to
and for the purpose of the repayment in full of the Indebtedness;
(b) indebtedness in the ordinary course of its operations, which do not exceed
$150,000,000, outstanding at any one time; or (c) indebtedness incurred in
connection with the purchase of assets permitted under Section 5.3 of this
Agreement.
     Section 5.2. Purchase of Investment Securities, Lending or Advancing Funds.
     Borrower shall not purchase investment securities other than (a) investment
grade debt issuances of municipal, Federal or state agencies, (b) certificates
of deposit of $1,000,000 or less in FDIC or FSLIC-insured financial institutions
with less than $50 million in capitalization, (c) certificates of deposit or
money market instruments with financial institutions with at least $50 million
in capitalization, and (d) overnight investments of excess cash in checking
accounts in financial institutions of more than $50 million in capitalization.
In addition, Borrower shall not lend or advance any funds generated in the
operation of the Business, to any person, corporation, firm or other entity,
except in the ordinary course of business.
     Section 5.3. Purchase or Lease of Assets.
     Borrower shall not use any funds generated in the operation of the Business
to purchase or lease any item of chattel asset, real estate or capital asset
unless such asset will be used in the operation of the Business as presently
conducted and is in the ordinary course of business which shall include, without
limitation, the construction and/or reconstruction of tracks and other
track-related material on Borrower’s right of way..
     Section 5.4. Deployment of Assets.
     Borrower shall not at any time appropriate, use or retain assets generated
in the operation of the Business, for any purpose not directly related to the
Business.
     Section 5.5. Prohibited Interest.
     Except as between Borrower and its Affiliates:
          (a) Borrower shall not, after the date of this Agreement, enter into
any contract, subcontract, or arrangement in excess of $50,000 (other than for
personal employment) in connection with the financing of, or the carrying out
of, work to be performed under this Agreement in which any director or Officer
of Borrower during his or her subsequent tenure or

- 15 -



--------------------------------------------------------------------------------



 



more recently than two years before the date of such contract (if his or her
tenure is continuing) shall have or shall have had any personal interest, direct
or indirect, in the other party to such contract, subcontract or arrangement
unless such contract is entered into on a publicly advertised, sealed-bid basis,
the recipient is the lowest qualified bidder on such basis, such Officer or
director recuses himself or herself from further dealings with respect to such
contract, subcontract or arrangement, and written records of the entire
transactions are sufficient to satisfy Administrator upon inspection, except
that Borrower may enter into transactions with any of its Affiliates; provided
such transactions are undertaken at competitive rates.
          (b) Borrower shall not knowingly allow any contractor or subcontractor
of Borrower to enter into any contract, subcontract, or other arrangement in
excess of $50,000 (other than for personal employment) related to the Project if
any of its Officers, directors, or any members of the immediate family or one of
the foregoing has any material interest in the contract, subcontract or
arrangement, unless the other party (or parties) to such contract, subcontract
or arrangement is the lowest qualified bidder on a publicly advertised,
sealed-bid basis and written records of the entire transaction are sufficient to
satisfy Administrator upon inspection.
          (c) Borrower shall not allow any member of or delegate to Congress to
share any benefit that may arise from this Agreement; but this provision shall
not restrict the making of any contract with a publicly held entity for the
general benefit of such entity.
          (d) Borrower shall not pay any full-time employee of the Federal
government any consulting fees, salaries, or travel expenses (unless on leave
without pay) from any Federal funds provided under this Agreement except where
specifically authorized by statute.
     Section 5.6. Dividends.
     Borrower will not make any distributions to its stockholders as dividends
or as other payments of profit, surplus or reserves, or of capital; provided,
however, (i) that Borrower shall be permitted to make such distributions in an
amount no greater than 50% of cumulative net income from the date hereof
provided that such distributions do not exceed 50% of Borrower’s available cash,
and (ii) nothing in this Section 5.6 shall prohibit Borrower from making such
distributions with respect to full proceeds received by Borrower from issuance
of Borrower’s capital stock or capital contributions. Borrower will not make any
payment on loans made to it, or for its benefit, by its stockholders, parent or
any other company controlled by its parent prior to the date of this Agreement.
     Section 5.7. Merger, Acquisition, or Sale of Assets.
     Borrower will not consolidate, merge with, transfer, permit or take any
action to facilitate the transfer of substantially all of its assets (except for
intra company transactions (mergers, consolidations or transfers in which the
survivor is Borrower or an Affiliate of Borrower’s parent) among Borrower and
Affiliates in which the survivor or transferee assumes the Indebtedness and
transactions pursuant to, and under the terms of, a consent of Administrator),
or control of itself or use any funds generated in the operation of the Business
to purchase any assets or stock of any corporation, firm, association or
enterprise or otherwise invest in any

- 16 -



--------------------------------------------------------------------------------



 



assets not related to Business, or sell, lease or otherwise transfer any of its
assets except in the ordinary course of its business. Borrower shall not
approve, permit or consent to the sale or transfer of its stock if such sale or
transfer would result in a Change in Control of Borrower.
     Section 5.8. Encumbrances.
     Borrower shall not place, create, incur, assume or permit to exist any
mortgage, pledge, lien or encumbrance on the Mortgaged Properties superior to
the lien created by the Deed of Trust; provided that (a) Borrower may create,
grant or permit purchase money security interests in connection with its
purchases of equipment, and (b) as long as no enforcement, collection, levy or
foreclosure proceeding shall have been commenced, liens imposed by law such as
materialmen’s, mechanics, carriers’, workmen’s and repairmen’s liens and other
similar liens arising in the ordinary course of business securing obligations
that are not overdue for a period of more than 30 days shall be permitted.
     Section 5.9. Discontinuance or Abandonment of Business.
     Borrower shall not, except when a transaction permitted by Sections 5.7 or
7.3 of this Agreement gives rise to a discontinuance or abandonment by Borrower
or during periods of force majeure, discontinue or abandon its entire business
or any substantial part of its business which would adversely affect its ability
to perform its obligations under the Indebtedness.
     Section 5.10. Abandonment of Rail Line.
     Borrower shall not abandon or file an application with the Surface
Transportation Board for the abandonment of the Rail Line, except with the prior
written consent of Administrator.
ARTICLE VI
EVENTS OF DEFAULT AND REMEDIES
     Section 6.1. Events of Default.
     The following shall be Events of Default:
          (a) A failure to pay any interest or principal of the Note(s) after
the same becomes due and payable; provided, however, that if once during a
twelve (12) month period Borrower makes such payment within five (5) days after
the same becomes due and payable, no Event of Default with respect to such
payment shall have occurred.
          (b) Borrower’s breach in the due observance or performance of any
covenant or condition contained in Section 5.7, 5.9, 5.10.
          (c) Borrower’s breach in the due observance or performance of any
other covenant or condition contained in this Agreement to be kept or performed
by Borrower if such breach shall continue uncured by Borrower for a period of
thirty (30) days following Borrower’s receipt of notice thereof or knowledge by
an officer of Borrower or an event of default pursuant the Deed of Trust,
provided that if such breach or event of default does not have a material

- 17 -



--------------------------------------------------------------------------------



 



adverse effect on the Business or Borrower’s assets and if Borrower shall have
commenced and is diligently pursuing a cure of any such breach or event of
default, Borrower shall have up to an additional period not in excess of one
hundred eighty (180) days to complete such cure.
          (d) Any representation or warranty made by Borrower herein proving to
be untrue or incomplete in any material respect as of the date hereof, or any
statement, certificate or information furnished by or on behalf of Borrower
hereunder proving to be untrue or incomplete in any material respect, as of the
date on which the matters therein set forth were stated or certified.
          (e) Borrower’s: (i) making a general assignment for the benefit of
creditors, or (ii) applying for or consenting to the appointment of a receiver,
trustee or liquidator of all or a substantial part of its assets, or (iii) being
adjudicated a bankrupt or insolvent, or (iv) filing a voluntary petition in
bankruptcy or filing a petition or answer seeking reorganization or an
arrangement with creditors who are seeking to take advantage of any other law
(whether Federal or state) relating to relief of debtors, or admitting by answer
(by default or otherwise) the material allegations of a petition filed against
it in any bankruptcy, reorganization, arrangement, insolvency or other
proceeding (whether Federal or state) relating to relief of debtors, or (v)
suffering or permitting to continue unstayed and in effect for sixty (60) days
or more any judgment, decree or order, entered by a court of competent
jurisdiction, which approved a petition seeking reorganization of Borrower or
appoints a receiver, trustee or liquidator of all or a substantial part of its
assets.
          (f) The occurrence of any default or event of default under any term,
condition or covenant of any bond, note, debenture, guaranty, trust agreement,
mortgage or similar instrument to which Borrower is a party or by which Borrower
is bound (a “Debt Instrument”) if the outstanding indebtedness or obligations of
Borrower under such Debt Instrument (i) exceeds $1,000,000 in aggregate
principal amount and (ii) such indebtedness or obligations is declared to be due
and payable by reason of such default or event of default prior to the date on
which such indebtedness or obligations would otherwise become due and payable.
          (g) Failure by Mexrail to perform or observe any covenant or agreement
under the Guaranty, or a misrepresentation by Mexrail under the Guaranty.
     Section 6.2. Remedies.
          (a) Upon the occurrence of an Event of Default specified in
Section 6.1(a), (c), (d), (f) or (g) hereof, Administrator may send a written
demand to Borrower which may, in addition to invoking any other remedy available
to Administrator: (1) require an immediate payment to Administrator by Borrower,
of any amount specified by Administrator not to exceed in the aggregate that
would be paid if Borrower immediately repaid the Indebtedness in full; and/or
(2) suspend or terminate any further borrowing of funds hereunder.
          (b) Upon the occurrence of an Event of Default specified in
Section 6.1(b) or (e) hereof, Borrower shall immediately pay to Administrator
the Indebtedness in full, and further borrowing of funds by Borrower hereunder
shall immediately be terminated;

- 18 -



--------------------------------------------------------------------------------



 



          (c) Upon the occurrence of any Event of Default specified in
Section 6.1 hereof, if Borrower shall fail to make such payment as is required
pursuant to subsection 6.2(a) or (b) hereof, Administrator may exercise all
rights and remedies of Administrator, whether specified herein or provided for
or inherent in law or equity, which shall not be exclusive and shall be
cumulative, including enforcement through an order for specific performance of
each of Borrower’s obligations underlying any Event of Default, and Borrower
agrees not to contest the applicability of specific performance as a remedy,
notwithstanding that an action at law for damages may be available.
          (d) Borrower shall be liable for all Lender’s legally assessed or
reasonably incurred expenses of its counsel and court costs in connection with
any proceeding brought to enforce payment or performance under the Indebtedness
and Borrower shall promptly pay such charge upon the request of Administrator.
          (e) Administrator shall be entitled to any remedy specified in
Exhibit B, which remedy will not in any manner limit the remedies otherwise
available to Administrator hereunder.
ARTICLE VII
MISCELLANEOUS PROVISIONS
     Section 7.1. Incorporation of Exhibits, Schedules and Documents.
     All references herein to this Agreement shall be deemed also to refer to
the exhibits and schedules attached hereto and be a part hereof as if the
provisions thereof had been set forth in their entirety herein.
     Section 7.2. Entire Agreement.
     This Agreement embodies the entire agreement and understanding between
Borrower and Administrator and supersedes all prior agreements and
understandings relative to the subject matter hereof.
     Section 7.3. Parties Bound; Right to Assign.
     All the terms and conditions of this Agreement shall be binding upon, inure
to the benefit of, and be enforceable by and against, each of the parties hereto
and their legal representatives and assigns (including subsequent Holders) to
the extent of their respective interests and obligations hereunder; provided,
however, that this Agreement may not be transferred or assigned by Borrower
without the prior written consent of Administrator which, in the case of a
consolidation, merger or transfer of assets permitted pursuant to Section 5.7
hereof, such assignment will be pursuant to, and under the terms of, such
consent of Administrator.

- 19 -



--------------------------------------------------------------------------------



 



     Section 7.4. Table of Contents and Headings.
     The table of contents and headings of the articles and sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part hereof or in any manner limit or define the terms of this
Agreement.
     Section 7.5. Notices; Action to be Taken.
     Any notice required or submitted hereunder shall be deemed given if
delivered in person or mailed by registered or certified mail, return receipt
requested and postage prepaid, to the following addresses of the parties hereto
or at such addresses as either Borrower or Administrator shall from time to time
designate by written notice:

         
 
  Borrower:   Texas Mexican Railway Company
 
      427 West 12th Street
 
      Kansas City, MO 64105
 
      Attn: Senior Vice President and General Counsel
 
       
 
  Administrator:   Federal Railroad Administration
 
      400 Seventh Street, S.W.
 
      Washington, D.C. 20590
 
      Attn:      Associate Administrator for Railroad Development  
 
                     with a copy to the Chief Counsel
 
                     at the same address as above

     All notices mailed shall be deemed given on the date received at the office
of the party to whom notice is to be given as evidenced by a personal delivery
receipt or the registered or certified mail return receipt.
     Section 7.6. Release of Information.
     Administrator shall not disclose any Confidential Information (as defined
below) to any person without the consent of the Borrower, other than (a) to
Administrator’s officers, directors, employees, agents and advisors and to
actual or prospective assignees and then only on a confidential basis, (b) as
required by any law (including the Freedom of Information Act (FOIA) (5 U.S.C.
552)), rule or regulation or judicial process, and (c) as requested or required
by any state, Federal or foreign authority or examiner regulating Administrator.
“Confidential Information” means any information that Borrower furnishes to
Administrator, but does not include any such information that is or becomes
generally available to the public. For purposes of the FOIA, confidential shall
have the meaning applied through FOIA exception 4 (5 U.S.C. 552(b)(4)).
     Section 7.7. No Waiver by Administrator or Holder.
     No course of dealing on the part of Administrator, nor any failure or delay
by Administrator with respect to exercising any right, power, or privilege under
the Indebtedness shall operate as a waiver thereof, or of any other right, power
or privilege, nor shall

- 20 -



--------------------------------------------------------------------------------



 



Administrator’s failure to exercise any rights granted in the Indebtedness in
the event of breach or default by Borrower, or Administrator’s exercise of any
single or partial exercise of any such right, power or privilege hereunder,
operate as a waiver thereof, or of any other right, power or privilege.
     Section 7.8. Governing Law.
     This Agreement has been executed and delivered in the District of Columbia
and shall be construed in accordance with and governed by Federal law where
applicable and otherwise by the laws of the District of Columbia.
     Section 7.9. Indemnification.
          (a) Borrower shall promptly upon demand indemnify and hold the United
States harmless from and against any claim, demand, cause of action, damage,
liability, cost or expense (including reasonable attorneys’ fees and court
costs) incurred by the United States and arising out of, or in any way resulting
from this Agreement, the Project, or the Indebtedness, including, but not
limited to, the use, operation or condition of any equipment or facilities to
which the proceeds of financial assistance have been applied hereunder (except
if the claim, demand, cause of action, damage, liability, cost or expense is
asserted against the United States in its governmental capacity or results from
the willful act or negligence of the United States).
          (b) The provisions of this section shall survive the issuance,
execution, delivery and termination of the other provisions of the Indebtedness.
     Section 7.10. Representatives.
     References to Administrator or the Comptroller General of the United States
include their subordinates, employees, agents and servants. Administrator and
the Officers and directors of Borrower act hereunder in their official and not
personal capacities.
     Section 7.11. Counterparts.
     This Agreement and any amendments, waivers, consents or supplements hereto
or in connection herewith, may be executed in any number of counterparts. All
such counterparts shall be deemed to be originals and shall constitute but one
and the same instrument.
     Section 7.12. Severability.
     If any provision of this Agreement shall be invalid, illegal, or
unenforceable, the validity, legality, or enforceability of the remaining
provisions shall not be affected or impaired in any way thereby. A provision
held to be unenforceable as applied to any party or circumstance remains
applicable to other parties and circumstances.
     Section 7.13. Amendments and Waivers.
     No amendment, modification, termination or waiver of any provision of this
Agreement shall in any event be effective without the written consent of the
parties hereto.

- 21 -



--------------------------------------------------------------------------------



 



     Section 7.14. No Third Party Rights.
     The parties hereby agree that this Agreement creates no third party rights
against the United States or Administrator, solely by virtue of the Indebtedness
and that no third party creditor or creditors of the Borrower shall have any
right against Administrator with respect to the Indebtedness made pursuant to
this Agreement.
     Section 7.15. Remedies Not Exclusive.
     No remedy conferred herein or reserved to Lender is intended to be
exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute.

- 22 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date first entered above.

     
ATTEST:
  FEDERAL RAILROAD ADMINISTRATOR    
UNREADABLE
   
                                                                                
  By:
                                                                                
 
  Name: JOSEPH H. BOARDMAN
 
  Title: Administrator of the Federal Railroad Administration
 
   
ATTEST:
  TEXAS MEXICAN RAILWAY COMPANY    
JAMES D. STANDEN
 
                                                                                
  By: /s/ Ronald G. Russ                                                   
 
  Name: Ronald G. Russ
 
  Title: Vice President and
 
            Chief Financial Officer
Date: June 30, 2005
   

- 23 -



--------------------------------------------------------------------------------



 



EXHIBIT B

     
LOAN AMOUNT:
  $50,000,000
 
   
PURPOSE OF LOAN:
  The loan proceeds will be expended to upgrade Borrower’s main line track and
to refinance a bridge loan incurred in connection with the first portion of that
work; to build two new sidings, to extend an existing siding and to rehabilitate
Borrower’s yards.

 



--------------------------------------------------------------------------------



 



PROJECT DESCRIPTION

1.   Debt Refinancing: Refinancing of bridge loan from The Kansas City Southern
Railway Company to Borrower for payment of expenses incurred for emergency
portions of the main line rehabilitation work evidenced by receipts provided to
the Federal Railroad Administration on March 16, 2004.   2.   Tie Replacement &
Surfacing: Purchase and installation of approximately 75,000 new ties and
surfacing distributed over 145 miles of main line. The tie replacement includes
73,580 9-ft ties and 1,420 10-ft ties. The surfacing includes 87,600 tons of
ballast.   3.   Rail Replacement: Purchase and installation of approximately 46
track miles of 115, 133, and 136 lb. rail, complete with tie plates, anchors,
welds, and spikes.

                          Rail Upgrade           Rail   Rail     Track Miles  
Unit Cost   Total Cost
SH 115# Rail
    7.1     $530.50/TN   $ 764,003  
New 136# Rail
    15.7     $758/TN   $ 2,844,498  
New 133# Rail
    15.5     $760/TN   $ 2,757,450  
SH Relay 115# or >
    7.7     $630/TN   $ 1,109,331  

ALLOWABLE COSTS SUMMARY
SEE ATTACHED COST ESTIMATE – EXHIBIT “X”
CHANGE PROCEDURES
A projected cost variance of 10% or more after bids will require Borrower to
notify Lender within 30 days.
WORK SCHEDULED    COMPLETION DATES     DATE OF FUNDING
SEE ATTACHED CASH FLOW SPREADSHEET – EXHIBIT “Y”
The anticipated funding date will follow the cash flow schedule by 30 days.
CHANGE PROCEDURES
A schedule work variance of 60 days or more will require the Borrower notify
Lender in a timely fashion.

 



--------------------------------------------------------------------------------



 



BUDGET OF EXPENDITURES THROUGH COMPLETION

                      1.  
Debt Refinancing
          $ 10,000,000   2.  
Tie Replacement & Surfacing
                   
Tie Replacement Labor
  $ 1,237,501              
Surfacing
  $ 672,188              
Ballast
  $ 2,233,800              
Material (not including ballast)
  $ 2,604,935              
sub-total
          $ 6,748,424   3.  
Rail Replacement
                   
Rail Relay Labor
  $ 4,935,479              
Welds
  $ 2,472,087              
Material
  $ 13,334,240              
sub-total
          $ 20,741,806   4.  
Road Crossing Rehab.
          $ 659,800   5.  
Corpus Christi Yard
          $ 911,302   6.  
Laredo Yard
          $ 1,741,324   7.  
Siding Construction
                   
New Agua Dulce Siding
  $ 955,290              
New Benevidas Siding
  $ 1,345,775              
Killiam Siding Extension
  $ 461,193              
Sub-total
          $ 2,762,259   8.  
Mobilization
          $ 460,000   9.  
Contractor Fee
          $ 5,580,000   10.  
Track Material Salvage
          ($ 2,760,300 ) 11.  
Bridges
          $ 1,400,000   12.  
Road Crossing Elimination
          $ 200,000   13.  
Flagging
          $ 643,500   14.  
Work Train
          $ 66,000   15.  
Brandt Truck
          $ 629,000   16.  
Track Equipment
          $ 509,000   17.  
KCS Labor/Supervision
          $ 100,000      
Contingency (5%)
          $ 2,019,606      
Design & Construction Services
          $ 2,000,000      
TOTAL
          $ 54,411,718  

- 2 -



--------------------------------------------------------------------------------



 



MAINTENANCE STANDARDS AFTER PROJECT COMPLETION

1.   Debt Refinancing – see below   2.   Tie & Surfacing — will replace ties as
needed and continue year round track maintenance to ensure that the track
remains at the level to which it was rehabilitated.   3.   Rail Replacement —
will replace rail as needed and continue year round track maintenance to ensure
that the track remains at the level to which it was rehabilitated.

- 3 -